Citation Nr: 0300666	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  99-02 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel



INTRODUCTION

The veteran served on active duty in the military from 
June 1979 to July 1982.

In May 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C., declined to 
reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder (mental condition).  The 
veteran appeals.


FINDINGS OF FACT

1.  In September 1990, the RO denied entitlement to 
service connection for an acquired psychiatric disorder; 
the RO subsequently sent him a letter in December 1990 
notifying him of the decision and apprising him of his 
procedural and appellate rights, and he did not timely 
appeal.

2.  The veteran filed a petition to reopen his claim in 
April 1992, which the RO denied in August 1993; the RO 
sent him a letter later in August 1993 notifying him of 
this and apprising him of his procedural and appellate 
rights, and he again did not timely appeal.

3.  The additional medical and other evidence that has 
been submitted or otherwise obtained since the RO's August 
1993 decision is either duplicative of the evidence that 
was on file and considered when that decision was issued, 
or does not indicate the veteran has an acquired 
psychiatric disorder related to his service in the 
military.


CONCLUSIONS OF LAW

1.  The RO's August 1993 decision denying the petition to 
reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When initially denying the claim for service connection 
for an acquired psychiatric disorder in September 1990, 
the RO considered the veteran's service medical records 
(SMR's)-which showed, among other things, that he was seen 
during service in April 1980 following an episode of 
strange behavior at his duty station.  The provisional 
diagnosis was a conversion reaction.  The RO also noted 
that he was seen in December 1980, for inappropriate 
hysterical outbursts, and that he had been undergoing 
group psychotherapy to help deal with his behavior.  The 
diagnosis in December 1980 was normal personality with 
schzoid/hysterical traits. 

The appellant underwent a mental status evaluation (MSE), 
in May 1981, which made note of the fact that he had 
received treatment preservice for family difficulties.  He 
was awaiting a court martial for assault when he underwent 
another psychological evaluation in June 1981.  The 
clinical diagnosis following that evaluation was an 
immature personality disorder, and it was recommended that 
he be discharged from the military for his long-standing 
character defects.  That subsequently occurred in 
July 1982 because of his unsuitability to continue serving 
on active duty in the military as a result of his 
personality disorders.

In denying the claim in September 1990, the RO also 
considered medical records obtained from D.C. General 
Hospital and the VA Medical Center (VAMC) in Washington, 
D.C., concerning both outpatient and inpatient treatment 
the veteran had received since service in December 1988, 
and from September to October 1989.  The diagnoses 
indicated he had a cocaine dependence and continued to 
have a borderline personality disorder.  The RO denied the 
claim for service connection because the personality 
disorders diagnosed in service and during the years since 
were not considered by VA to be disabilities that were 
subject to being service connected.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  The RO sent the veteran a letter in 
December 1990 notifying him of the decision denying his 
claim and apprising him of his procedural and appellate 
rights.  He did not perfect an appeal.

The veteran filed a petition to reopen his claim in April 
1992.  This petition was denied in an August 1993 rating 
decision because the evidence submitted since December 
1990, and obtained from St. Elizabeth's Hospital, did not 
include a medical opinion causally linking an acquired 
psychiatric disorder to his military service.  So in the 
continuing absence of pertinent medical nexus evidence, 
the claim was not reopened.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's 
service and the disability . . .").  

The RO sent the veteran a letter later in August 1993 
notifying him of the decision denying his petition to 
reopen his claim for service connection for an acquired 
psychiatric disorder and apprising him of his procedural 
and appellate rights.  But he again did not timely appeal, 
so that decision became final and binding on him based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Because he did 
not perfect an appeal be new and material evidence must be 
submitted since that decision to reopen this claim and 
warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's August 1993 decision, 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying merits of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been submitted, the analysis must end regardless what the 
RO determined.  Id.  Indeed, analysis beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  It also 
must be pointed out, however, that when determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that materiality contemplates evidence 
that "tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  See Evans v. Brown, 
9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court 
articulated a three-step analysis for adjudicating claims 
based on new and material evidence:  first, VA must 
determine whether new and material evidence has been 
submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
submitted, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence and 
presuming its credibility, the claim is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim 
is well grounded, VA may proceed to evaluate the merits of 
the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  The well-grounded 
requirement was eliminated in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475.  
Hence, the Board need only consider whether new and 
material evidence has been submitted to reopen the claim 
for service connection for an acquired psychiatric 
disorder.  If so, the Board may proceed directly to 
adjudicate the claim on the full merits if the RO already 
has fully complied with all preliminary notification and 
assistance mandated by the VCAA. .Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), and the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The new law redefined VA's 
obligations insofar as notifying the veteran of the type 
of evidence needed to support his claim-and thereby 
complete his application for benefits, and assisting him 
in obtaining evidence that is potentially relevant to his 
case.  Id.  This includes, when necessary, having him 
examined to obtain a medical opinion.  There are certain 
exceptions, though, in cases as here involving petitions 
to reopen previously denied claims.  

Although the regulation defining what constitutes new and 
material evidence recently was amended, 38 C.F.R. § 
3.156(a) (2002), this amendment applies only to petitions 
to reopen received on or after August 29, 2001.  This 
petition was received in September 1997.  Therefore, the 
amended regulation does not apply to his current appeal.  
The Board also should add, however, that the May 1998 
notice of the rating decision appealed and the 
February 1999 Statement of the Case (SOC) discussed the 
reasons and bases for denying the petition to reopen his 
claim and cited the governing laws and regulations.  
Although the Hodge decision revised the evidentiary burden 
of proof for reopening previously denied claims the 
Supplemental Statement of the Case (SSOC) issued in June 
2002, continued to duly apprise the veteran of the reasons 
and bases for denying his petition to reopen, and 
discussed the applicable laws and regulations in the 
context of the Hodge standard.  Clearly then, he has been 
given more than adequate opportunity to present his case, 
particularly since he declined the option to have a 
hearing when submitting his Substantive Appeal (on VA Form 
9) in February 1999, and since the RO already obtained all 
of the medical records he cited as relevant to his claim 
from D.C. General Hospital, Howard University Hospital, 
and the Washington, D.C. VAMC  Thus, the Board may proceed 
to determine whether any of this evidence is both new and 
material.

The evidence that has been submitted or otherwise obtained 
since the RO's August 1993 decision consists of:  a) 
numerous additional lay statements from the veteran and 
his representative, and b) numerous additional medical 
records concerning ongoing treatment and evaluation that 
he has received from both VA and private psychiatrists, 
psychologists, social workers, etc., since 1983.

The allegations the veteran and his representative 
continue to make are substantively the same as those made 
prior to the RO denying the claim in August 1993.  That 
is, they continue to allege essentially that the veteran 
has a psychiatric disorder as a result of his service in 
the military.  Simply making the very same arguments again 
in his current appeal does not constitute new evidence.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, 
since they are laymen, their statements are not material 
either because they do not have the necessary medical 
training and/or expertise to comment on an issue such as 
medical causation-to etiologically link any psychiatric 
disorder the veteran may currently have to his service in 
the military.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  So even if their statements were new, they 
would not be material, and therefore they are insufficient 
to reopen the claim.  See Pollard v. Brown, 6 Vet. App. 
11, 12 (1993).

A large portion of the numerous VA and private medical 
records submitted since the RO's August 1993 decision also 
are not new because they merely are additional copies of 
records previously considered when the RO decided the 
claim in 1993.  Just as the RO previously acknowledged in 
previously denying the claim, the veteran has a long-
standing history of psychiatric illnesses-including 
personality disorders, polysubstance abuse, paranoid 
schizophrenia, and major depression with psychotic 
features.  So merely to submit medical records documenting 
a point already acknowledged is not new evidence.  

This additional evidence also is not material, however, 
because it does not contain a medical opinion 
etiologically linking any current mental illness to his 
military service.  Just when the RO previously denied the 
claim in August 1993, that continues to be the type of 
evidence needed to reopen his claim.  Hickson v. West, 11 
Vet. App. 374, 378 (1998).

Some of the medical records submitted since the RO's 
August 1993 decision contain statements that were made by 
the veteran indicating that his psychiatric problems were 
caused by his service in the military.  But no record 
includes a confirmatory opinion offered by an examining 
psychiatrist or psychologist.  Simply recording the 
veteran's personal belief on a medical record regarding 
his lay opinion regarding etiology is not sufficient to 
reopen his claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence to support a claim for service connection).


ORDER

The petition to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

